DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 31, 32, 34-36 and 40-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 2014/0051985 A1) in view of Hasegawa et al. (US 9460536 B2) in view of Saglam et al. (US 2014/0243849 A1).
Regarding claim 31, Fan discloses a surgical system comprising: an endoscope (ureteroscope; par. [0030]-[0031]) configured to be inserted into a cavity through a patient lumen of a patient, the endoscope comprising a first alignment sensor (orientation sensor; par. [0034]) on a distal end of the endoscope, the first alignment 
Fan discloses that various systems exist to detect and track instruments used in a medical procedure, which employ electromagnetic transmission coils to calculate the location and orientation of the coils, which is used to generate a 3D rendering of the endoscope displayed on a screen (par. [0003]-[0004]). Hasegawa teaches one such system disclosed by Fan, wherein the sensor is a position and orientation sensor used to determine the position and orientation of the endoscope (12; col. 5, Il. 13-20). It would have been obvious to modify the first alignment sensor of Fan, with that taught by Hasegawa, in order to determine the position and orientation of the sensor thereby improving the operation of the endoscope device as contemplated by Fan (par. [0003] and [0004)).
Fan does not specifically disclose a robotic arm coupled to the endoscope; and a command console comprising a command module configured to allow an operator to 
Regarding claim 32, Fan in view of Hasegawa in view of Saglam disclose the surgical robotic system of claim 31, wherein the distal tip of the endoscope comprises a camera to capture images of a field of view of the distal tip and the first alignment sensor (par. [0034]).
Regarding claim 34, Fan in view of Hasegawa in view of Saglam disclose the surgical robotic system of claim 31, wherein the endoscope is a ureteroscope comprising a working channel (par. [0031]).
Regarding claim 35, Fan in view of Hasegawa in view of Saglam disclose the surgical robotic system of claim 31, wherein the first and second alignment sensors are electromagnetic (EM) sensors (134; Hasegawa: 12) that receive EM fields emitted by one or more EM field generators (120; Hasegawa: 7) placed in proximity to the patient.
Regarding claim 36, Fan in view of Hasegawa in view of Saglam disclose the surgical robotic system of claim 35, wherein each of the EM sensors comprises at least one coil of conductive material (Hasegawa: col. 5, ll. 13-20).
Regarding claim 40, Fan in view of Hasegawa in view of Saglam disclose the surgical robotic system of claim 31, wherein each alignment sensor is electrically coupled to a conductive wire which transmits sensor data to the one or more processors (Fig. 2; 170; par. [0039]; and Hasegawa: col. 5, ll. 13-20).
Regarding claim 41, Fan in view of Hasegawa in view of Saglam disclose the surgical robotic system of claim 31, wherein the one or more processors (170) are configured to update the display of a first graphical element (point; par. [0029]) in the graphical interface in response to motion of the distal tip of the endoscope within the patient (par. [0029]).
Regarding claim 42, Fan in view of Hasegawa in view of Saglam disclose the surgical robotic system of claim 31, wherein the one or more processors are configured to update the display of a second graphical element (vector; par. [0029]) in the graphic interface in response to motion of the surgical tool within the patient (par. [0029]).
Regarding claim 43, Fan in view of Hasegawa in view of Saglam disclose the surgical robotic system of claim 31, wherein the one or more processors (170/180) are configured to provide a notification that the surgical tool has arrived at an object responsive to the first and the second alignment sensors being positioned within a threshold distance of each other (par. [0032]).
Regarding claim 44, Fan in view of Hasegawa in view of Saglam disclose the surgical robotic system of claim 31, wherein the surgical tool is a needle (142).

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Hasegawa in view of Saglam as applied to claim 31 above, and further in view of Makower (US 2007/0208252 A1).
Regarding claim 33, Fan in view of Hasegawa in view of Saglam disclose the surgical robotic system of claim 31, but does not specifically disclose wherein the first alignment sensor is positioned on a guidewire that is inserted through the endoscope. Makower teaches an analogous device wherein an alignment sensor (16) may be placed, like Fan, on the endoscope (84) or on a guidewire (10) that is inserted through the endoscope (84; par. [0109]). It would have been obvious to one having ordinary skill in the art to have placed a guidewire equipped with the first alignment sensor through the endoscope, as taught by Makower, as a simple substitution of one known . 

Claims 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Hasegawa in view of Saglam as applied to claim 31 above, and further in view of Liu et al. (US 2012/0069167 A1).
Regarding claim 37, Fan in view of Hasegawa in view of Saglam disclose the surgical robotic system of claim 31, but does not specifically disclose wherein the one or more processors are configured to obtain a three dimensional (3D) representation of an internal structure of the patient and register data received from the first alignment sensor to the 3D representation to determine a frame of reference for the data that aligns with a position and orientation of the patient in free space. Liu teaches a tracking registration and calibration system for EM-tracked endoscopes wherein a three dimensional representation of an internal structure of the patient is obtained (par. [0003] and [0010]; Fig. 4) and data received from a first alignment sensor is registered to the 3D representation to determine a frame of reference for the data that aligns with a position and orientation of the patient if free space (par. [0042]-[0043]). It would have been obvious to one having ordinary skill in the art to incorporate a registration system into that of modified Fan in order to utilize the patient's anatomy as a roadmap while the procedure is performed thereby improving the image guided endoscopy and procedure.
Regarding claim 38, Fan in view of Hasegawa in view of Saglam in view of Liu disclose the surgical robotic system of claim 37, wherein the 3D representation is a computed tomography (CT) scan (Liu: par. [0003] and [0010]; Fig. 4).
Regarding claim 39, Fan in view of Hasegawa in view of Saglam in view of Liu disclose the surgical robotic system of claim 37, wherein the one or more processors are configured to segment the 3D representation to identify landmarks (Liu: Fig. 4; par. [0043]) and register locations of the landmarks with one or more alignment sensors to determine the frame of reference (Liu: par. [0043]).

Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Hasegawa in view of Saglam as applied to claim 31 above, and further in view of Humphreys (US 2013/0110842).
Regarding claim 45, Fan in view of Hasegawa in view of Saglam in view of Liu disclose the surgical robotic system of claim 31, but does not specifically disclose wherein the surgical tool comprises a balloon. Humphreys teaches that in percutaneous renal procedures a puncture is made through the underlying tissue, which is then dilated with a balloon or a rigid dilator and a sheath is inserted over the dilating device (par. [0003] and [0016]). It would have been obvious to one having ordinary skill in the art at the time of the invention to have included a balloon such that when the balloon is inflated it creates a port in the patient cavity in order to insert a sheath, as it is a generally known step in percutaneous renal procedures, as taught by Humphreys.
Claims 46 and 49-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Hasegawa in view of Saglam as applied to claim 31 above, and further in view of Ciulla (US 2016/0045208 A1).
Regarding claim 46, Fan in view of Hasegawa in view of Saglam in view of Liu disclose the surgical robotic system of claim 31, but does not specifically disclose it further comprising a suction tube configured to be inserted into the patient's cavity. Ciulla teaches an analogous device wherein a suction tube (30) is inserted into patient’s cavity in order to remove fragments that may be too small to be removed using a basket (par. [0027]-[0028]). It would have been obvious to one having ordinary skill in the art to have included a suction tube in the system of Fan in order to remove fragments that may be too small to be removed using a basket, as taught by Ciulla.
Regarding claim 49, Fan in view of Hasegawa in view of Saglam in view of Liu disclose the surgical robotic system of claim 31, but does not specifically disclose it further comprising an optical fiber or laser that can be inserted through a working channel of the endoscope. Ciulla teaches an analogous device wherein a laser is inserted into a working channel of the endoscope in order to break the stone multiple fragments for removal (par. [0004] and [0027]). It would have been obvious to one having ordinary skill in the art to have included a laser in the system of Fan in order to break the stone multiple fragments for removal, as taught by Ciulla.
Regarding claim 50, Fan in view of Hasegawa in view of Saglam in view of Liu disclose the surgical robotic system of claim 31, but does not specifically disclose it further comprising an endoscopic tool configured to be inserted through the working channel of the endoscope. Ciulla teaches an analogous device wherein a laser is .

Claims 47 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Hasegawa in view of Saglam as applied to claim 31 above, and further in view of Gal et al. (US 2014/0309655 A1).
Regarding claim 47, Fan in view of Hasegawa in view of Saglam in view of Liu disclose the surgical robotic system of claim 31, but does not specifically disclose wherein the endoscope includes an irrigation channel. Gal teaches an analogous device wherein the endoscope includes an irrigation channel (par. [0021], [0024] and [0028]). Gal teaches providing irrigation fluid to the region of interest in order to maintain a clear field of view for the camera (par. [0028]). It would have been obvious to one having ordinary skill in the art to have included an irrigation channel in the endoscope of Fan in order to provide irrigation fluid to the region of interest thereby maintaining a clear field of view for the camera, as taught by Gal.
Regarding claim 48, Fan in view of Hasegawa in view of Saglam in view of Liu disclose the surgical robotic system of claim 47, wherein the endoscope includes an aspiration channel. Gal teaches an analogous device wherein the endoscope includes an aspiration channel (par. [0021], [0024] and [0028]). Gal teaches providing suction through the device to help retain the kidney stone within the device (par. [0028]). It would have been obvious to one having ordinary skill in the art to have included an 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795